DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai US 2013/0063121 A1 in view of Futrell et al. US 2019/0199225 A1 (hereinafter referred to as Futrell).

Regarding claim 1, Kasai teaches a circuit (fig. 1, short-circuit protection circuit, par. [0015])  configured to detect an open circuit or a short circuit in a switched-mode DC-DC converter having a switching regulator regardless of a direction of a load current, the circuit comprising: a first voltage detector (fig. 1, first detecting circuit 2, par. [0027]) circuit coupled across a first transistor (fig. 1, transistor M3, par. [0027]. The examiner interprets “across” to mean the voltage measured across Vd1 to SW where M3 will indicate if a short is present.) the first voltage detector circuit including a first output (fig. 1, detection signal Sd1,  par. [0023]) and configured to compare (fig. 1, comp1, par. [0039]) a difference of a first reference voltage or an fig. 1, first detected voltage Vd1, par. [0034]) and a node voltage to a corresponding one of first and second threshold voltages (fig. 1, first reference voltage VREF1, par. [0034]); a second voltage detector circuit (fig. 1, first detecting circuit 5, par. [0040]) coupled across a second transistor (fig. 1, transistor M5, par. [0040]. The examiner interprets “across” to mean the voltage measured across Vd2 to SW where M5 will indicate if a short is present.), the second voltage detector circuit  including a second output (fig. 1, detection signal Sd2,  par. [0023]) and configured to compare (fig. 1, comp2, par. [0047]) a difference of a second reference voltage (fig. 1, second detected voltage Vd2, par. [0034]) and the node voltage to a corresponding one of first and second threshold voltages (fig. 1, first reference voltage VREF2, par. [0047]); and a controller (fig. 1, controller 7, par. [0018]) coupled to corresponding control nodes (fig. 1, node outputting signal S1 and S2, par. [0021]) of the first (fig. 1, elm. M3, par. [0027]) and second transistors (fig. 1, elm. M5, par. [0040]) to control operation of the first and second transistors (par. [0021]-[0029]) wherein the first output (fig. 1, detection signal Sd1,  par. [0023]), of the first voltage  detector circuit (2) is coupled to a first input of the controller (7), wherein the second output (fig. 1, detection signal Sd2,  par. [0023]),of the second voltage detector circuit (5) is coupled to a second input of the controller (7), and wherein the controller is configured to detect an open circuit or a short circuit in at least one of the first transistor (par. [0027], [0035]) and the second transistor (par. [0040], [0048]) based on at least one of the comparisons (par. [0034]-[0039], [0047]-[0051]) regardless of the direction of the load current in the DC-DC converter (100).  

Futrell teaches a short circuit in a switched-mode DC-DC converter  (fig. 1, DC-DC converter 132, par. [0002], [0038]) having a switching regulator regardless of a direction of a load current.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a bi-directional switch mode DC-DC converter with switches for varying voltage ratio of converter, as taught in Futrell, by modifying the apparatus of Kasai to give the short-circuit protection circuit 101 the ability to provide protection for different types of converters. The motivation would be to function as boost-type converters, buck-type converters, or converters capable of either boosting or bucking the voltage with unidirectional or bi-directional current flow and convert one DC voltage level to another.

Regarding claim 14, Kasai teaches a method of detecting an open circuit or a short circuit (fig. 1, short-circuit protection circuit, par. [0015]) in a switched- mode DC-DC converter having a switching regulator regardless of current direction, the method comprising: controlling, using a controller (fig. 1, controller 7, par. [0018]) coupled to corresponding control nodes (fig. 1, node outputting signal S1 and S2, par. [0021]) of first and second transistors (fig. 1, transistor M3,  transistor M5, par. [0027], [0040]) operation of the first and second transistors; comparing a difference across the first transistor (fig. 1, comp1, par. [0039]. The examiner interprets “across” to mean the voltage measured across Vd1 to SW where M3 will indicate if a short is present. The examiner interprets “across” to mean the voltage measured across Vd2 to SW where M5 will indicate if a short is present.) of a first reference voltage or an output voltage (fig. 1, first detected voltage Vd1, par. [0034]) and a node voltage to a corresponding one of first and second threshold voltages (fig. 1, first reference voltage VREF1, par. [0034]) and outputting (fig. 1, first detected voltage Vd1, par. [0034]) a first comparison to a first input (fig. 1, detection signals Sd1, par. [0023]) of the controller (7); comparing (fig. 1, comp2, par. [0047]) a difference across the second transistor (fig. 1, transistor M5, par. [0040]) of a second reference voltage (fig. 1, second detected voltage Vd2, par. [0034]) and the node voltage to a corresponding one of first and second threshold voltages (fig. 1, first reference voltage VREF2, par. [0047]) and outputting a second comparison (fig. 1, detection signal Sd2,  par. [0023]) to a first input of the controller; and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 5Filing Date: December 21, 2018detecting an open circuit or a short circuit in at least one of the first transistor (par. [0027], [0035]) and the second transistor (par. [0040], [0048]) based on at least one of the first and second comparisons (par. [0034]-[0039], [0047]-[0051]) regardless of the direction of the load current in the DC-DC converter (fig. 1, DC-DC converter 100, par. [0017]).  
Kasai does not teach a switched- mode DC-DC converter having a switching regulator regardless of current direction.
Futrell teaches a switched- mode DC-DC converter (fig. 1, DC-DC converter 132, par. [0002], [0038]) having a switching regulator regardless of current direction.


Regarding claim 19, Kasai teaches a circuit configured to detect an open circuit or a short circuit (fig. 1, short-circuit protection circuit, par. [0015]) in a switched-mode DC-DC converter having a switching regulator regardless of a direction of a load current, the circuit comprising: a first means for comparing (fig. 1, comp1, par. [0039]) a difference across a first transistor (fig. 1, transistor M3, par. [0027] The examiner interprets “across” to mean the voltage measured across Vd1 to SW where M3 will indicate if a short is present.) of a first reference voltage or an output voltage (fig. 1, first detected voltage Vd1, par. [0034]) and a node voltage to a corresponding one of first and second threshold voltages (fig. 1, first reference voltage VREF1, par. [0034]) and outputting a first comparison (fig. 1, detection signals Sd1, par. [0023]) to a first input of the controller (fig. 1, controller 7, par. [0018]); a second means for comparing (fig. 1, comp2, par. [0047]) a difference across a second transistor (fig. 1, transistor M5, par. [0040] The examiner interprets “across” to mean the voltage measured across Vd2 to SW where M5 will indicate if a short is present.) of a fig. 1, second detected voltage Vd2, par. [0034]) and the node voltage to a corresponding one of first and second threshold voltages (fig. 1, first reference voltage VREF2, par. [0047]) and outputting a second comparison (fig. 1, detection signal Sd2,  par. [0023]) to a second input of the controller (7); and a controller coupled to corresponding control nodes  (fig. 1, node outputting signal S1 and S2, par. [0021]) of the first and second transistors (M3, M5), to control operation of the first and second transistors, wherein the first output  (fig. 1, detection signals Sd1, par. [0023])  of the first voltage detector circuit  (fig. 1, first detecting circuit 2, par. [0027]) is coupled to a first input of the controller (7), wherein the second output (fig. 1, detection signal Sd2,  par. [0023]) of the second voltage detector circuit (fig. 1, first detecting circuit 5, par. [0040]) is coupled to a second input of the controller (7), and wherein the controller is configured to detect an open circuit or a short circuit in at least one of the first transistor (par. [0027], [0035]) and the second transistor (par. [0040], [0048]) based on at least one of the first and second comparisons (par. [0034]-[0039], [0047]-[0051]) regardless of the direction of the load current in the DC-DC converter (fig. 1, DC-DC converter 100, par. [0017]).  
Kasai does not teach a switched-mode DC-DC converter having a switching regulator regardless of a direction of a load current.
Futrell teaches a switched-mode DC-DC converter (fig. 1, DC-DC converter 132, par. [0002], [0038]) having a switching regulator regardless of a direction of a load current.
The references are combined for the same reason already applied in the rejection of claims 1 and 14, as set forth above.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai in view of Futrell as applied to claim 1 above, and further in view of Winick et al. US 2004/0145843 A1 (hereinafter referred to as Winick).

Regarding claim 2, Kasai and Futrell not teaches wherein the first voltage detector circuit includes a first pair of comparator circuits, and wherein the second voltage detector circuit includes a second pair of comparator circuits.  
Winick teaches wherein the first voltage detector circuit (fig. 1, elm. 116, par. [0021]), includes a first pair of comparator circuits (fig. 1, elm. 140, 150, par. [0022]), and wherein the second voltage detector circuit (fig. 1, elm. 118, par. [0023]), includes a second pair of comparator circuits (fig. 1, elm. 180, 190, par. [0024]).         
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide monitoring circuits which includes a differential amplifier to measure a voltage difference, the output of the first differential amplifier connected to the non-inverting input the voltage comparator  and voltage comparator compares the output of the first differential amplifier a preselected voltage, as taught in Winick in modifying the apparatus of Kasai and Futrell. The motivation would be the monitoring circuit immediately detects the failure of the active power supply or the detection of a short within the load, thereby allowing the isolation switch to switch the currently active power supply and prevents the switching circuit components from being damaged and also ensures that the system will continue to run without .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai in view of Winick as applied to claim 2 above, and further in view of Balakrishnan et al. US 2010/0277838 A1 (hereinafter referred to as Balakrishnan).

Regarding claim 3, Kasai, Futrell and Winick do not teach wherein at least one of the comparator circuits includes a hysteresis comparator.  
Balakrishnan teaches wherein at least one of the comparator circuits (fig. 1, elm. 136, par. [0036]), includes a hysteresis comparator.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a hysteresis comparator, as taught in Balakrishnan in modifying the apparatus of Kasai, Futrell and Winick. The motivation would be the hysteresis comparator provides a lower limit and an upper limit for comparing an input.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai in view of Futrell in view of Winick as applied to claim 2 above, and further in view of Chobot US 2011/0234255 A1.

Regarding claim 4, Kasai, Futrell and Winick do not teach wherein one or both of the first pair of comparator 25circuits and the second pair of comparator circuits forms a window comparator circuit.  
Chobot teaches wherein one or both of the first pair of comparator 25circuits and the second pair of comparator circuits forms a window comparator circuit (fig. 3B, elm. U1, U2. par. [0049]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a window comparator, as taught in Chobot in modifying the apparatus of Kasai, Futrell and Winick. The motivation would be determine whether an unknown input is between two precise reference threshold voltages.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai in view of Futrell in view of Winick as applied to claim 2 above, and further in view of Chen et al. US 2012/0182032 A1 (hereinafter referred to as Chen).

Regarding claim 5, Kasai, Futrell and Winick teaches the circuit of claim 2.
Kasai, Futrell and Winick do not teach wherein at least one of the comparator circuits includes an enable input configured to receive an enable signal, wherein the enable signal is configured to be set to a first logic level after a predetermined time. 
Chen teaches wherein at least one of the comparator circuits (fig. 4, elm. 411, par. [0035]), includes an enable input configured to receive an enable fig. 4, En_cmp, par. [0036]), wherein the enable signal is configured to be set to a first logic level (fig. 4, Latch_In, par. [0036]), after a predetermined time (fig. 4, delay unit 427, par. [0044]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an enable and delay signals to control a comparator, as taught in Chen in modifying the apparatus of Kasai, Futrell and Winick. The motivation would be to provide allows the comparator decision to be recorded at a known instant of time.

Regarding claim 6, Kasai, Futrell and Winick teaches the circuit of claim 5.
Kasai, Futrell and Winick do not teach wherein the predetermined time is adjustable.  
Chen teaches wherein the predetermined time is adjustable (clm. 18).  

The references are combined for the same reason already applied in the rejection of claim 5.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai in view of Futrell as applied to claim 1 above, and further in view of Zoso et al. US 2014/0117955 A1 (hereinafter referred to as Zoso).

Regarding claim 7, Kasai and Futrell teaches the circuit of claim 1.

Zoso teaches in combination with a buck DC-DC converter (fig. 13, elm. 150, par. [0035]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a digital controller for switch-mode DC-DC converter, buck switch-mode DC-DC converter, boost switch-mode DC-DC converter, buck-boost switch-mode DC-DC converter and (step up/down and invert) switch-mode DC-DC converter, as taught in Zoso in modifying the apparatus of Kasai and Futrell. The motivation would be allows reduction in circuitry and power consumption and the digital controller is easily embedded in fully digital integrated circuits or chips.

Regarding claim 8, Kasai and Futrell teaches the circuit of claim 1.
Kasai and Futrell do not teach in combination with a boost DC-DC converter.  
Zoso teaches in combination with a boost DC-DC converter (fig. 22, elm. 230, par. [0044]).
The references are combined for the same reason already applied in the rejection of claim 7.

Regarding claim 9, Kasai and Futrell teaches the circuit of claim 1.
Kasai and Futrell do not teach in combination with an inverting buck-boost DC-DC converter.  
Zoso teaches in combination with an inverting buck-boost DC-DC converter (fig. 23, elm. 230, par. [0045]).  

The references are combined for the same reason already applied in the rejection of claim 7.

Regarding claim 10, Kasai and Futrell teaches the circuit of claim 1.
Kasai and Futrell do not teach in combination with a non-inverting buck-boost DC-DC converter.  
Zoso teaches in combination with a non-inverting buck-boost DC-DC converter (fig. 23, elm. 230, par. [0045]).  

The references are combined for the same reason already applied in the rejection of claim 7.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai in view of Futrell as applied to claim 1 above, and further in view of Yang et al. US 2007/0007912 A1 (hereinafter referred to as Yang).

Regarding claim 12, Kasai and Futrell teaches the circuit of claim 1.
Kasai and Futrell do not teach in combination with an H-bridge circuit.  
Yang teaches in combination with an H-bridge circuit (fig. 5, elm. 5, par. [0028]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a power output device with substantially .

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai in view of Futrell as applied to claim 14 above, and further in view of Chen.

Regarding claim 15, Kasai and Futrell teaches the circuit of claim 14.
Kasai and Futrell do not teach further comprising: receiving an enable signal configured to be set to a first logic level after a predetermined time following application of a second logic level.
Chen teaches further comprising: receiving an enable signal (fig. 4, En_cmp, par. [0036]), configured to be set to a first logic level (fig. 4, Latch_In, par. [0036]), after a predetermined time (fig. 4, delay unit 427, par. [0044]), following application of a second logic level.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an enable and delay signals to control a comparator, as taught in Chen in modifying the apparatus of Kasai and Futrell. The motivation would be to provide allows the comparator decision to be recorded at a known instant of time.

Regarding claim 16, Kasai and Futrell teaches the circuit of claim 5.
Kasai and Futrell do not teach wherein the predetermined time is adjustable.  
Chen teaches wherein the predetermined time is adjustable (clm. 18).  

The references are combined for the same reason already applied in the rejection of claim 15.

Allowable Subject Matter
Claims 11, 13, 17-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments see pages 8-14, filed February 04, 2021, with respect to the rejection(s) of claims 1, 14 and 19 under U.S.C. 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
      However, upon further consideration, a new ground(s) of rejection is made Kasai in view of Futrell, a new combination of references. Applicant’s arguments with respect to claims 1-2, 14 and 19 have been considered but are moot because the arguments do not apply to how the references are being used in the current rejection. Winnick is used 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866